Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 1 of 11 PageID #: 9806




                          Exhibit 2
 Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 2 of 11 PageID #: 9807



                                                                         Page 1

 1                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                 HUNTINGTON DIVISION
 3          _____________________________
            Jonathan R., minor, by Next               :
 4          Friend, Sarah Dixon, et al., :
                                                      :
 5                  Plaintiffs,                       :   Class Action
                                                      :
 6          v.                                        :   3:19-cv-00710
                                                      :
 7          Jim Justice, in his official :
            capacity as the Governor of               :
 8          West Virginia, et al.,                    :
                                                      :
 9                  Defendants.                       :
            _____________________________
10
11                VIDEOCONFERENCE DEPOSITION OF NISHA SACHDEV
12          DATE:                 October 26, 2020
13          TIME:                 8:55 a.m. to 2:29 p.m.
14          LOCATION:             Witness Location
15
16          REPORTED BY:         Felicia A. Newland, CSR
17
18
19
20
                                 Veritext Legal Solutions
21                         1250 Eye Street, N.W., Suite 350
                                  Washington, D.C. 20005
22

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 3 of 11 PageID #: 9808


                                                          Page 10                                                             Page 12
   1        Q     What is it?                                        1   public schools in the District, including what we
   2        A     It's an operating foundation, which                2   used from the pilot. And it was supplemented with
   3   means that unlike many foundations that are                   3   local dollars to roll that out to all schools.
   4   grant-making, an operating foundation operates                4           Q    And you mentioned a school that
   5   programs. So they fund and operate their own                  5   serves foster children. What school was that?
   6   programs through partners in whichever area that              6           A    Monument Academy.
   7   their mission seeks to assist the public.                     7           Q    And did Monument serve exclusively
   8        Q     And were you an employee of the                    8   foster children?
   9   foundation or a contractor?                                   9           A    So it was set up to serve exclusively
  10        A     I was an employee of the foundation.              10   foster kids or children in the child welfare
  11        Q     And were there any programs that                  11   system, as they say; however, as the need in the
  12   Bainum operated or funded that you worked on that            12   community grew, it served more -- and as their
  13   served children with disabilities?                           13   enrollment was able to be increased, they served
  14        A     Yes. So the School Mental Health                  14   more students, but all students came in with some
  15   Program, so let me start with the evaluation role.           15   type of disability. It's a boarding program.
  16   It was in the early childhood with Early Head                16           Q    Okay. So besides Monument, were
  17   Start, which incorporated all kids 0 to 3 that were          17   there any schools involved in the School Mental
  18   receiving the services, many of which had                    18   Health Initiative that were residential programs?
  19   disabilities.                                                19           A    No. Monument.
  20            And then with the School Mental                     20               MS. POST: Objection to the term
  21   Health Program in the District, the four schools             21   "residential." Residential can mean different
  22   that we piloted, most -- many of the kids that had           22   things in child welfare and perhaps that can be
                                                          Page 11                                                             Page 13
   1   disabilities, but specifically one school was                 1   clarified.
   2   serving all kids with social/emotional behavioral             2   BY MR. PEISCH:
   3   disorders, including a majority being foster youth            3           Q    Were there any programs where
   4   or kids in the child welfare system.                          4   children served by the Mental Health Initiative --
   5        Q     Okay. And then the -- so at Bainum,                5   School Mental Health Initiative where services were
   6   the Head Start program that you mentioned and then            6   delivered in settings in which the children lived?
   7   the School Mental Health Program you mentioned, any           7           A    So Monument was, they say,
   8   other programs that served children with                      8   residential. As you know, there's broad terms. It
   9   disabilities at Bainum that you worked on?                    9   was a school that the students would reside four
  10        A     So it was the Early Head Start, not               10   days of the week to reserve family care. And the
  11   Head Start. So Early Head Start --                           11   parents were heavily involved in the care.
  12        Q     Oh, I'm sorry.                                    12               In the school, they were called care
  13        A     -- prior to three. And those were                 13   parents that lived with the children. And they
  14   the two main programs. They did have some side               14   would come on the weekends, so it was integrating
  15   funding and global programming they did, but the             15   with the families. And there was no other school
  16   majority of my work were in those two areas.                 16   other than that that had a program that was like
  17        Q     And the School Mental Health Program,             17   that.
  18   was that program operated throughout District                18           Q    And am I reading your resume
  19   public schools or was it a pilot program?                    19   correctly, that your work on the School Mental
  20        A     So it started as a pilot program for              20   Health Initiative continued when you transitioned
  21   D.C. program and funding with Bainum, and after a            21   over to the Center for Health and Health Care in
  22   year, it scaled to all D.C. charter schools and              22   Schools at George Washington University?

                                                                                                              4 (Pages 10 - 13)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 4 of 11 PageID #: 9809


                                                          Page 26                                                             Page 28
   1            Before your work on this case, had                   1               You can answer.
   2   you ever read a CFSR?                                         2               THE WITNESS: Could you clarify
   3        A     I have not read a complete one, but I              3   because policies can be very broad, like
   4   definitely have referred to them in understanding             4   operational versus --
   5   different communities and different services.                 5   BY MR. PEISCH:
   6        Q     What is your understanding -- well,                6           Q    Sure.
   7   let me back up a little bit.                                  7               You mentioned in your answer to my
   8            When you say you've referred to them,                8   question that it would depend on what area of child
   9   in what context have you referred to CFSRs?                   9   welfare, I think.
  10        A     When writing literature reviews                   10           A    Yes.
  11   and/or assisting and designing and implementing a            11           Q    So I'm just trying to clarify, you
  12   program.                                                     12   wouldn't consider yourself an expert on all areas
  13        Q     What is your understanding of what it             13   of child welfare policy and practice?
  14   means when a CFSR reviews an item as a strength?             14           A    Yeah, I just want to make sure we're
  15        A     It means that in the majority of the              15   thinking of all in the same way, like operational
  16   cases, that it has been found that they are in               16   or budgeting or data, system engineering design
  17   conformity, so that's the strength. And they are             17   versus the actual programming and practice and
  18   following the federal and national guidelines.               18   ensuring the quality and the safety and welfare of
  19        Q     And what is your understanding of                 19   the children, so I just want to clarify.
  20   what it means when a CFSR reviews an item as needs           20           Q    Sure.
  21   improvement?                                                 21               Let me phrase it this way: What
  22        A     It's that they are not in full                    22   areas of child welfare would you consider yourself
                                                          Page 27                                                             Page 29
   1   conformity of that guideline and -- or whatever               1   not to be an expert?
   2   the -- the section is and that they need                      2               MS. POST: Objection.
   3   improvement in that area.                                     3               You can answer.
   4         Q And if a service-related CFSR item is                 4               THE WITNESS: I guess in the
   5   rated as needs improvement, is it your                        5   operational section and the data system engineering
   6   understanding that that means no services were                6   and technology section. And with regard to those,
   7   provided in the case reviewed -- the cases                    7   the finances on the operational.
   8   reviewed?                                                     8   BY MR. PEISCH:
   9         A No. As I mentioned, it means that                     9           Q    Okay. So let me dive into that a
  10   not all -- that there wasn't a majority.                     10   little bit. Before this case, had you ever
  11         Q Do you consider yourself an expert on                11   studied -- I think I'm diving into the operational
  12   child welfare policy?                                        12   side.
  13             MS. POST: Objection.                               13               So before your work on this case, had
  14             You can answer.                                    14   you ever studied or analyzed child welfare
  15             THE WITNESS: I'm not an expert on                  15   caseworker practices?
  16   child welfare policy. I would say on child policy            16           A    So in the work that I've done, I have
  17   with child welfare included. It depends on the               17   been trained on and have helped with these
  18   policies within child welfare.                               18   programming that I've discussed prior in ensuring
  19   BY MR. PEISCH:                                               19   that children's needs are met and if they have a
  20         Q So you wouldn't be an expert on all                  20   caseworker, how to effectively utilize their
  21   child welfare policies?                                      21   caseworker.
  22             MS. POST: Objection.                               22           Q    So in what professional or

                                                                                                               8 (Pages 26 - 29)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 5 of 11 PageID #: 9810


                                                            Page 42                                                   Page 44
   1   groups.                                                         1   standards for congregate care facilities?
   2        Q        Have you ever written any articles                2             MS. POST: Objection. Broad.
   3   about services provided to children in any                      3   Ambiguous. Again, state or federal? Counsel,
   4   congregate care settings?                                       4   please, if you could be specific.
   5        A        Not specifically in a specific                    5   BY MR. PEISCH:
   6   setting.                                                        6         Q I asked who.
   7        Q        Okay. Before your work on this case,              7         A Well, I guess that's where it's
   8   did you have any experience studying or analyzing               8   confusing because there's not just one -- it's not
   9   licensing requirements for congregate care                      9   a one state -- it's not a one entity answer, so
  10   facilities?                                                    10   that's why I'm a little bit confused. I'm just
  11        A        Like the -- can you explain what you             11   asking in what context.
  12   mean by "licensing requirements"?                              12             Licensing goes across many different
  13              MS. POST: I'm going to object to                    13   areas, so I'm just asking to clarify -- like, I
  14   this question and ask that can't Counsel clarify               14   don't know -- like, it includes, like, the
  15   whether he's speaking to federal or state specific,            15   Department of Public Works and different -- so I
  16   because states have different licensing standards.             16   don't know their water main piping, that's part of
  17   BY MR. PEISCH:                                                 17   licensing. So there's like a whole broad area. So
  18        Q        Have you ever analyzed any licensing             18   if you mean the programming part or like -- that's
  19   standards at all relating to congregate --                     19   why I'm asking, if you could just clarify, I could
  20   governing congregative care facilities?                        20   probably answer that.
  21        A        So do you mean like the way they're              21   BY MR. PEISCH:
  22   built and how many children can stay and their food            22         Q Can you -- what is your understanding
                                                            Page 43                                                   Page 45
   1   and nutrition safety, like those standards?         1               of what agencies create licensing standards for
   2         Q Well, what is your understanding of         2               congregate care facilities? Can you --
   3   what the requirements -- of licensing requirements 3                          MS. POST: Objection. Broad and
   4   in congregate care facilities?                      4               ambiguous.
   5            MS. POST: Objection. Ambiguous. As 5                       BY MR. PEISCH:
   6   previously, if Counsel could clarify as to which    6                     Q You can't answer that question?
   7   standard he's referring to, whether it's state or   7                     A I'm not understanding the --
   8   federal.                                            8                         MS. POST: Counsel, argumentative.
   9            MR. PEISCH: I would remind opposing 9                      Again, you're not asking questions that are
  10   Counsel that objections under Rule 30 need to be 10                 specific to child welfare in the sense that the
  11   stated concisely and in a non-suggestive manner. 11                 witness can answer. So to state that she's
  12            MS. POST: Well, certainly, Counsel,       12               refusing to answer or that she is somehow not
  13   I will keep that in mind. However, I understand 13                  answering has really to do with your questioning,
  14   you don't understand child welfare policy, and     14               not with the witness. So please be specific.
  15   you're asking questions that are quite confusing. 15                          MR. PEISCH: I would again remind
  16   And if you could help clarify, that will certainly 16               Counsel of Rule 30.
  17   help the witness, I think, answer you.             17               BY MR. PEISCH:
  18   BY MR. PEISCH:                                     18                     Q In D.C., do you know what agencies
  19         Q Are congregative care facilities           19               create licensing standards for congregate care
  20   licensed?                                          20               facilities?
  21         A They should be.                            21                     A So the licensing -- creates a
  22         Q Okay. And who creates the licensing 22                      licensing standards or monitor?

                                                                                                       12 (Pages 42 - 45)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 6 of 11 PageID #: 9811


                                                           Page 66                                                              Page 68
   1        Q     And are those training materials                    1        A     No.
   2   listed in Appendix A?                                          2        Q     Did you review any template
   3        A     Yes. And most of the training                       3   assessments that DHHR uses for children in foster
   4   materials were -- that were provided were within               4   care?
   5   one of, like, the West Virginia reports or plans.              5            MS. POST: Objection. Ambiguous.
   6   Like the CFPS plans and those. So there was, like,             6   BY MR. PEISCH:
   7   information. So there wasn't a specific separate               7        Q     Let me ask it this way: Did you
   8   training document that was provided, but that was              8   review any, like, blank assessments?
   9   included in their training method and the trainings            9        A     Well, there's a lot of assessments,
  10   were included in the document.                                10   that's why I guess -- like, if you can be more
  11        Q     Okay. So you didn't have available                 11   specific to the -- there are -- as mentioned in the
  12   to you any of the DHHR training modules or                    12   policies, there's different assessments at
  13   PowerPoints?                                                  13   different periods that are -- the templates
  14        A     There were some PowerPoints that had               14   reference. I don't know exactly what you're
  15   training, but it wasn't like the -- the entire,               15   referring to.
  16   like, however many trainings. They didn't give the            16        Q     Okay. Well, did you review -- okay,
  17   entire, because that would be -- I don't know how             17   so let me just ask it this way: Did you review any
  18   they would even do that. But that wasn't provided,            18   assessment done by providers of children in DHHR
  19   but it was the -- the names and descriptions of the           19   custody?
  20   trainings were provided.                                      20            MS. POST: Objection. Ambiguous.
  21        Q     Okay. And relatedly, did you review                21   Speculative.
  22   the DHHR training specific to caseworkers serving             22
                                                           Page 67                                                              Page 69
   1   children with disabilities?                          1             BY MR. PEISCH:
   2         A So like the PowerPoint, I don't know         2                   Q So you don't know if you were --
   3   even if there is a PowerPoint, but they didn't give 3                    A I'm saying, for example, the medical
   4   any materials directly to, like, a direct training   4             assessment, which it has an acronym, like EP --
   5   curriculum or they didn't give any of those. There 5               it's an acronym, that template was there for each
   6   were two trainings that, I believe, are posted on    6             developmental stage. So, like, I'm just saying
   7   the website that were available to caseworkers and 7               there's just different assessments for different
   8   to parents. And I can't recall exactly which         8             periods --
   9   training that was, but that was the only one that    9                   Q Okay.
  10   there were PowerPoints for.                         10                   A -- so I don't -- I don't -- I'm just
  11         Q Is it your understanding that DHHR          11             asking which one you're asking about.
  12   does not provide training to caseworkers specific 12                     Q Okay. Let me -- but you didn't
  13   to working with children with disabilities?         13             review any files of specific children?
  14         A Yes. From the materials reviewed,           14                   A No.
  15   including the interviews specific to children with 15                    Q Okay. Did you review DHHR's
  16   disabilities. It's not a required training --       16             Memorandum of Understanding with the U.S.
  17   required training.                                  17             Department of Justice?
  18         Q Did you review any of the case files        18                   A Yes.
  19   of specific children?                               19                   Q And did you review DHHR's
  20         A No.                                         20             Implementation Plan for that Memorandum of
  21         Q Did you review any assessments of           21             Understanding?
  22   children in DHHR custody?                           22                   A I believe so, but I don't know if

                                                                                                           18 (Pages 66 - 69)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 7 of 11 PageID #: 9812


                                                             Page 70                                                              Page 72
   1   that's what it was called. But I remember the one                1   expanding their array of community-based services
   2   with the most recent information from the                        2   for children with disabilities. And so working to
   3   Department of Justice that was provided -- or that               3   understand what the services are needed and
   4   was available.                                                   4   implement them essentially in a broad sense.
   5            Q    When you say that was provided or                  5        Q       And do you know who the target
   6   that was available, do you mean that was given to                6   population for that Memorandum of Understanding is
   7   you by plaintiffs' counsel?                                      7   or what --
   8            A    I believe that this was not given and              8        A       Children with disabilities.
   9   it was -- and it wasn't given, but it was available              9        Q       Any specific group within children
  10   on the DHHR website. I believe that's where I got               10   with disabilities?
  11   it.                                                             11        A       So I believe -- I didn't -- like I
  12            Q    And the implementation is what you're             12   believe that it was generally around children with
  13   talking about?                                                  13   disabilities, and then there is the subgroup, like,
  14            A    Yes. So I know that they have --                  14   really ensuring children with substance needs are
  15   they have an open forum to review the MOU and the               15   provided that or intellectual disabilities are
  16   implementation with community stakeholders. And I               16   provided that.
  17   think they were finalized early 2019, and then they             17             Is that what you mean by --
  18   were developing and -- oh, yes, they did develop an             18        Q       Yes, that's what I meant.
  19   implementation plan.                                            19        A       Yeah. So it's really ensuring like
  20                So there's a lot of implementation                 20   within children with disabilities are receiving the
  21   plans. That's why I am trying to suss out which                 21   community-based services they need.
  22   one was specific to which. And so -- and from                   22        Q       Okay. In your review of the DoJ
                                                             Page 71                                                              Page 73
   1   that, they developed an implementation plan. And                 1   Memorandum of Understanding documents, did you see
   2   then there was a period in which the implementation              2   that DHHR is required to ensure statewide access to
   3   plan should be executed, which is like around now                3   therapeutic foster care?
   4   that this should start or a little bit before the                4        A    Yes. I don't remember if it says
   5   start.                                                           5   treatment of foster care was therapeutic, I don't
   6            Q   And your recollection is that you did               6   have --
   7   review that implementation plan?                                 7        Q    I mean --
   8            A   Yes, my recollection is I did.                      8        A    I can -- and I didn't -- I didn't
   9   Because there were a lot of implementation plans                 9   memorize it and so this is one that I would need to
  10   that -- and a lot of them had similarities that                 10   refer back to be sure that I am stating the correct
  11   overlapped, so I was trying to look at them                     11   thing. But I did review it in detail, I just
  12   specific, but as in one implementation plan for the             12   didn't memorize it.
  13   state.                                                          13        Q    Do you think that ensuring statewide
  14            Q   Did you review any of the University               14   access to therapeutic foster care will help address
  15   of Maryland School of Social Work's biannual                    15   some -- would help address some of the concerns
  16   reviews relating to the DoJ Memorandum of                       16   that you've identified in your expert report?
  17   Understanding?                                                  17        A    I don't have an opinion. I wasn't
  18            A   No.                                                18   asked to review whether therapeutic foster care
  19            Q   What is your understanding of what                 19   would.
  20   DHHR is currently doing pursuant to the DoJ MOU --              20        Q    Okay. So do you have an opinion
  21   the DOJ Memorandum of Understanding?                            21   about whether the DoJ Memorandum of Understanding
  22            A   So mainly it's specifically around                 22   will address the concerns about -- the concerns

                                                                                                                 19 (Pages 70 - 73)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 8 of 11 PageID #: 9813


                                                             Page 74                                                             Page 76
   1   identified in your expert report?                                1   think so. I don't remember the exact -- like every
   2            MS. POST: Objection. Calls for a                        2   state has a different name, so I'm not sure if
   3   legal conclusion.                                                3   that's the name that they linked with or Medicaid
   4   BY MR. PEISCH:                                                   4   or came up with those. Sorry. I don't know if
   5        Q    Well, the DoJ MOU and the                              5   that's the agency specifically.
   6   implementation plan called for DHHR to do a number               6        Q       Did you review any Medicaid -- West
   7   of things. Do you have an opinion as to whether if               7   Virginia Medicaid policies or manuals in developing
   8   DHHR does those things, it will address your                     8   your expert report?
   9   concerns, the concerns that you've identified in                 9        A       No. That was out of the scope. I
  10   your expert report?                                             10   will say that I did -- there were around Medicaid,
  11            MS. POST: Objection.                                   11   that's the only place it was reviewed, was in the
  12            THE WITNESS: I -- I wasn't asked to                    12   recommendations and/or in some of the coordination
  13   come up with an implementation plan of DoJ.                     13   material, but not specific.
  14   BY MR. PEISCH:                                                  14        Q       Okay. Given that it was outside the
  15        Q    Are you aware that the DoJ                            15   scope, do you -- is it fair to say that you don't
  16   implementation plan calls for DHHR to implement                 16   have an understanding of what the package of
  17   certain community-based services for children with              17   Medicaid benefits are provided to foster children
  18   disabilities?                                                   18   in West Virginia?
  19        A    Yes.                                                  19        A       I -- from what was stated in the
  20        Q    Do you know what those services are?                  20   documents that were received, I have that
  21        A    It's a variety of services, from                      21   understanding, but I did not explore specifically
  22   screening to therapeutic services to support groups             22   Medicaid reimbursement if the reimbursements are
                                                             Page 75                                                             Page 77
   1   to family in care, to case coordination. It                      1   made, filing all of those insurance-type policies.
   2   depends. It's an array, I think they use the word.               2        Q       Do you know if West Virginia Medicaid
   3        Q    And do you think ensuring statewide                    3   offers any community-based services to children
   4   access to those -- that array of services will help              4   with disabilities in foster care in West Virginia?
   5   address the concerns that you've identified in your              5        A       I don't know which specific ones, but
   6   expert report?                                                   6   I know that in the report, there was some
   7        A    Again, I don't have an opinion. I                      7   discussion on how to have some of the service
   8   wasn't asked to provide a capacity building or                   8   reimbursable, but the linkages needed to be -- and
   9   technical assistance plan or implementation plan to              9   the coordination needs to be there, for Medicaid on
  10   the deficiencies.                                               10   that end.
  11        Q    Okay. And do you know anything about                  11        Q       So you don't know the specific
  12   the progress DHHR has made to date in implementing              12   community-based services that West Virginia
  13   that DoJ Memorandum of Understanding?                           13   Medicaid provides to children -- foster children
  14        A    So it's my understanding that the                     14   with disabilities?
  15   plan was put in place mid last year, and so -- and              15        A       Not in that array that we talked
  16   imposed for quite a while. So there hasn't been a               16   about. It -- they could call it something else. I
  17   formal -- as of August 11, a formal update that I               17   don't know specifically.
  18   am aware of.                                                    18        Q       Okay. Do you know anything about the
  19        Q    Okay. In your work on this expert                     19   availability of Medicaid providers to serve
  20   report, did you become familiar with the Bureau for             20   children -- strike that.
  21   Medical Services within DHHR?                                   21               Do you know anything about the
  22        A    Bureau for Medical? I -- I don't                      22   availability of providers of Medicaid

                                                                                                               20 (Pages 74 - 77)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 9 of 11 PageID #: 9814


                                                             Page 78                                                             Page 80
   1   community-based services to serve foster children                1   Children and Families have a partnership -- or I
   2   in West Virginia?                                                2   don't want to say partnership, but loosely, let's
   3        A    No. That was out of the scope of                       3   say, collaborates with Medicaid, including TANF and
   4   analyzing Medicaid and the pathways with Medicaid.               4   other kind of social services funding.
   5        Q    Okay. Are you familiar with West                       5             And so that's an area that they're
   6   Virginia's HealthCheck Program?                                  6   working to strengthen, but they do have the
   7            MS. POST: Objection. Outside the                        7   partnerships. So that's all I can really say to
   8   scope.                                                           8   that; meaning that there are -- because there is
   9            You can answer.                                         9   some type of collaborations from funding, but I
  10            THE WITNESS: So the -- my                              10   again, that's a completely -- not completely, but
  11   understanding of the HealthCheck Program, again, it             11   it's a different field to really analyze Medicaid
  12   was -- it was out of the scope of really analyzing              12   and reimbursements and funding streams.
  13   the HealthCheck Program, but that's the linkages on             13         Q    Okay. Are you familiar with the
  14   how foster care children received their medical                 14   Birth to Three Program in West Virginia?
  15   examination.                                                    15             MS. POST: Objection. Outside the
  16   BY MR. PEISCH:                                                  16   scope.
  17        Q    Okay. And when you say outside the                    17             THE WITNESS: No.
  18   scope, do you mean that you did not analyze the                 18   BY MR. PEISCH:
  19   extent to which Medicaid community-based services               19         Q    I'm sorry, did you say no? I'm
  20   are provided to West Virginia foster children? Is               20   sorry, I didn't hear.
  21   that right? Am I understanding that right or am I               21         A    Oh, sorry. So the Birth to Three
  22   misunderstanding that?                                          22   Program, where I am familiar, is in the context of
                                                             Page 79                                                             Page 81
   1            MS. POST: Objection. Misstatement.                      1   this report and how the BCF -- can we just say the
   2   BY MR. PEISCH:                                                   2   Bureau of Children and Families? I'm going to
   3        Q    It's okay if I'm misunderstanding.                     3   refer to them as BCF.
   4        A    Yeah. I -- I -- again, so Medicaid                     4         Q    Yes, that's fine.
   5   is a huge agency and so they don't necessarily                   5         A    That will make it easier.
   6   break down their reimbursements directly for foster              6             It is linked with kind of their Birth
   7   care. It's more, again, services, and so they                    7   to Three policy. I did explore a little bit just
   8   might -- you know, some states have partnership                  8   out of interest of the Birth to Three, but only as
   9   with Medicaid for certain agencies. So when you                  9   it relates to specifically BCF.
  10   say that, it's difficult for me to answer because I             10         Q    Okay. And what is your understanding
  11   would have to review all of Medicaid's                          11   of the benefits that are provided in the Birth to
  12   reimbursements and then separate out which is                   12   Three Program?
  13   not -- was not available. And I don't know if this              13             MS. POST: Objection. Outside the
  14   is available to the children that are specifically              14   scope.
  15   in the foster care, and so that's why I'm having                15             THE WITNESS: Again, I didn't explore
  16   difficulty answering the question.                              16   specifically the Birth to Three policies, because
  17        Q    Do you know -- do you know if West                    17   that wasn't what I was asked to do. So I don't
  18   Virgina foster care children are entitled to all                18   have an opinion on what the Birth to Three policy
  19   Medicaid benefits that other children in West                   19   is.
  20   Virginia are entitled to?                                       20   BY MR. PEISCH:
  21        A    Yes. And -- it's my understanding                     21         Q    Are you familiar with the West
  22   from the documents reviewed, that the Bureau of                 22   Virginia Medicaid Personal Care Services Benefit?

                                                                                                              21 (Pages 78 - 81)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 10 of 11 PageID #: 9815


                                                          Page 82                                                            Page 84
    1             MS. POST: Objection. Outside the                   1   policies governing the Children With Serious
    2   scope.                                                       2   Emotional Disorder Waiver?
    3   BY MR. PEISCH:                                               3            MS. POST: Objection.
    4         Q    You can answer. Sorry.                            4            You can answer if you understand.
    5         A    Okay. So as I mentioned, I only -- I              5            THE WITNESS: Okay. As I stated,
    6   don't have an opinion on anything that wasn't                6   around Medicaid and these waivers, I was not
    7   related specific to the documents provided and               7   provided those documents, so there -- if it was
    8   Medicaid in relation to the report.                          8   mentioned in one of the documents review, I did a
    9         Q    So are you familiar with West                     9   Google search, but I wasn't provided. And I did
   10   Virginia Medicaid's Children With Serious Emotional         10   the Google search to make sure I was understanding
   11   Disorder Waiver?                                            11   specifically what it meant in relation to West
   12         A    I'm aware they're there. I don't                 12   Virginia. And so if it was mentioned, but it was
   13   know the intricacies of that, no.                           13   not provided.
   14         Q    Do you know any of the benefits that             14   BY MR. PEISCH:
   15   are provided under that waiver program?                     15        Q    Did you review any DHHR policies
   16         A    I have not memorized the benefits.               16   relating to the Medicaid Individuals With
   17   But upon looking at it, I could give you a                  17   Intellectual Disabilities Waiver?
   18   synopsis, but I don't want to speak out of the              18        A    I was not provided that.
   19   specific terminology.                                       19        Q    Are you -- were you aware that DHHR
   20         Q    Did you review the waiver document               20   had a Medicaid waiver program for Children -- for
   21   for the Children With Serious Emotional Disorder            21   Individuals With Intellectual Disabilities?
   22   Waivers?                                                    22        A    Yes. I believe upon a Google search
                                                          Page 83                                                            Page 85
    1             MS. POST: Objection. Outside the                   1   around waivers for disabilities in West Virginia,
    2   scope.                                                       2   that did come up. However, it was not provided and
    3             THE WITNESS: I'm sorry?                            3   I did not know how to up to date the websites were,
    4   BY MR. PEISCH:                                               4   so they were not -- it was taken at face value.
    5         Q    Let me rephrase that. Did you                     5        Q    And do you know what services are
    6   review -- did you review the document -- the waiver          6   provided through that Intellectual -- Individuals
    7   document that outlines the services in the Children          7   with Intellectual Disabilities Waiver Program?
    8   With Serious Emotional Disorder Waiver in producing          8            MS. POST: Objection.
    9   that report?                                                 9            You can answer.
   10             MS. POST: Objection. Outside the                  10            THE WITNESS: Did you say to answer?
   11   scope. Counsel, as you're well aware, you turned            11   I'm sorry, I couldn't hear that.
   12   over the documents that were provided to --                 12            MS. POST: You can answer.
   13             THE WITNESS: Yeah.                                13            THE WITNESS: Okay.
   14             MS. POST: -- to the witness.                      14            So, again, broadly speaking, I
   15   BY MR. PEISCH:                                              15   would have to look specifically at it again. It
   16         Q    Do you know what the waiver document             16   wasn't one of the in-depth documents reviewed
   17   is?                                                         17   because it wasn't provided. Therefore, it was a
   18             When I say "waiver document," does                18   Google search just to make sure when I was
   19   that mean anything to you?                                  19   referring to it or reading a sentence here and
   20         A    No, I did not receive a waiver                   20   there that was provided, that I was understanding
   21   document.                                                   21   the context of West Virginia. So it wasn't
   22         Q    Okay. And did you review any DHHR                22   studied extensively. And outside the scope of

                                                                                                            22 (Pages 82 - 85)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-2 Filed 11/16/20 Page 11 of 11 PageID #: 9816


                                                           Page 122                                                              Page 124
    1            And so -- and that's why I would need                 1   West Virginia to me, it was publicly available on a
    2   a minute to look up which exactly I -- when I look             2   search.
    3   at the information, I look at it as a whole, and so            3        Q     Okay. So going back to this sentence
    4   I don't look at source, because they all are                   4   about DHHR faces a backlog of assessments.
    5   validated sources that were provided. And so                   5        A     Uh-huh.
    6   that's why it's difficult for me to separate out               6        Q     Do you agree that that conclusion is
    7   which word from which.                                         7   based on data that's at least several years old?
    8        Q     Okay. When you said the CFSP, do you                8        A     So it's not several years old.
    9   mean the DHHR's 2015 to 2019 Child and Family                  9   It's -- at this point, depending on -- what, in
   10   Services Plan?                                                10   2017, like, two and a half to three years old, and
   11        A     If that's -- yes, the Child and                    11   that's not -- so that's still relevant. And, in
   12   Family Services Plan.                                         12   addition, we have to be mindful that this has been
   13        Q     Okay. So do you recall what year the               13   a consistent problem every time there was an
   14   most recent CFSR was published?                               14   assessment.
   15        A     2017.                                              15             So where there's been improvement, it
   16        Q     And do you know what -- do you know                16   would have been noted in a report; however, it's
   17   what year's data and interviews those CFSR findings           17   been a consistent failure across all of the CFSRs
   18   were based on?                                                18   and reports reviewed consistently that were up to
   19        A     It was based on -- so the CFSR was                 19   what was provided by the State of West Virginia.
   20   open from, I believe, 2015 to 2018, depending on              20        Q     But you don't actually know that this
   21   what the state -- what cycle they fell in. And so             21   statement about backlog of assessments is true
   22   that was -- I would have to see the exact month and           22   today in West Virginia, do you?
                                                           Page 123                                                              Page 125
    1   period that it was -- it was provided. I look at               1        A     I would have to review the -- again,
    2   it as a fiscal year because we know they have                  2   this was stated by the information that was
    3   reports written, so around that year.                          3   provided by the State of West Virginia to me,
    4        Q     Okay. But no data in the CFSR --                    4   therefore, I'm unable to review anything that was
    5   nothing in the CFSR was based on data after 2017.              5   not provided.
    6   Is that right?                                                 6             Again, there has been consistent
    7        A     No; however, the -- the states did                  7   backlog since as early as the CFSR 2002, and so I
    8   plan -- and I believe the state was maybe 2018, I              8   just -- again, had there been improvement -- even
    9   mean, they do their own review -- case review also,            9   if there was still a backlog and had there been
   10   and so I took into account all the relative data              10   improvement, it would have been noted. So,
   11   that was provided by the State of West Virginia I             11   therefore, there consistently has been a backlog of
   12   need to review. And so I used whatever the current            12   assessments.
   13   information was that was provided.                            13        Q     Where would it have been noted?
   14        Q     Okay. And the 2015 to 2019 CFSP,                   14        A     In the -- in the reports that were
   15   that was published in 2014. Is that right?                    15   reviewed. They'd note if there was an increase or
   16        A     I would have to go look at the exact               16   changes in trends or -- it's just not a static year
   17   publication date. I -- I know it wasn't provided              17   report.
   18   to me, but publicly available was the updated that            18        Q     So for this sentence here, what I'm
   19   was released in early, I think, 2020. And so for              19   just trying to get at is, I understand -- well, I
   20   the CFSP, where information -- I utilized that to             20   understand you were limited in what data you had to
   21   make sure that there was consistency on what was              21   review, but this sentence here, "DHHR faces a
   22   said in the past, that wasn't provided directly by            22   backlog" -- I won't read the whole thing -- that is

                                                                                                          32 (Pages 122 - 125)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
